DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2020 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the specification as filed on April 12, 2020 includes a plurality of paragraphs with no text.  This may be inadvertent and may represent vertical spacing between paragraphs.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2012-45710).
Nishida discloses and shows a robot joint device comprising: 
first and second plates (14 and 2, respectively) positioned in parallel with each other; 
links (6) each having a first end connected to the first plate and a second end connected to the second plate; 
connecting members (16 and 5) configured to connect the two ends of each of the links and the first and second plates, respectively, so that angles and rotations of the links are adjustable relative to the first and second plates; 
a rotary shaft (20) having two ends penetrating the first and second plates and rotatably installed; 
a gear reduction unit (Fig. 3, item 40, for example) installed in the first plate and connected to the first end of the rotary shaft; 
a gear reduction system (at 21) connected to the second end of the rotary shaft and configured to transmit driving power to the rotary shaft; and 
a drive unit (21) configured to transmit the driving power to the pulley, 
wherein the plurality of links is installed such that the plurality of first ends and the plurality of second ends are connected to the first and second plates, respectively, and connection points of the first ends and connection points of the second ends each define a polygon (i.e., triangle as shown at Fig. 2).
Nishida discloses gear reduction system connected to the second end of the rotary shaft and configured to transmit driving power to the rotary shaft.  Nishida does not show a pulley connected to the second end of the rotary shaft to transmit driving power to the rotary shaft.   However, Nishida also teaches various methods of vertically displacing the end effector (13) to include a worm gear seat (Fig. 3), screw and nut assembly (Fig. 5) and a pulley system (Fig. 4).  Because the worm gear, screw and nut and pulley assemblies all teach transmitting torque, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the aforementioned gear reduction system (at 21) for a pulley assembly to achieve the predictable result of transmitting torque.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658